DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species E in the reply filed on 01 Mar 2021 is acknowledged. Claims 23, 28, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups and Species, there being no allowable generic or linking claim.
Claim Objections
Claim(s) 5 and 70 is/are objected to because of the following informalities:
Claim 5, Ln. 4 & 7 each recite “to heart activity” which should read “to the heart activity” following the earlier recitation of heart activity in claim 1
Claim 70, Ln. 2 recites “to heart activity” which should read “to the heart activity” following the earlier recitation of heart activity in claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11, 13-15, 17-21, and 70 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites the limitation “a first oscillating component having a frequency based on heart activity and/or trachea flow” in Ln. 12-13 which deems the claim indefinite. The limitation sets forth an essential consideration that the frequency of the first oscillating component must be based on heart activity and/or trachea flow. However, the claim has neither recited a sensor which would measure either of heart activity or trachea flow nor has recited a measured/sensed/saved value which would correspond to heart activity or trachea flow. The limitation thus appears overly broad as the claim fails to establish the metes and bounds of how heart activity and/or trachea flow are to be considered when setting the frequency of the first oscillating component. For instance must the heart activity and/or trachea flow be specific to the patient or could they merely be generic values? Could a coincidental setting of a frequency which happens to match the patient’s heart activity be considered as the frequency of the first oscillating component or must heart activity and/or trachea flow be explicitly used to derive the frequency of the first oscillating component? The claim appears to require either a sensor to provide a measure useable as the basis for determining the frequency of the first oscillating component or at least a recitation of a measured and/or saved value which would directly relate heart activity and/or trachea flow to the determination of the frequency of the first oscillating component.
Claim 5 recites the limitation “or has input for receiving input from a heart activity sensor” in Ln. 3-4 which deems the claim indefinite. As an initial matter the beginning of the limitation appears to need to read “or has an input …”. It is then unclear what 
Claim 7 recites the limitation “or has input for receiving input from a body cavity sensor” in Ln. 2-3 which deems the claim indefinite. As an initial matter the beginning of the limitation appears to need to read “or has an input …”. It is then unclear what structure that first “input” is intended to have. Based upon how the limitation is written the “input” which receives appears to not be able to be merely an electronic signal. Is the “input” which receives an input device such as is discussed in ¶0243 or some other structure? The same questions apply to the “or has input for receiving input from a flow sensor” in Ln. 8 of the claim.
Claim 19 recites the limitation “the gas flow modulator is one or more of” in Ln. 2 which deems the claim indefinite. The phrasing “one or more of” implies that multiple of the gas flow modulator species recited in the claim can be used together simultaneously. This does not appear accurate in light of the specification. For the purposes of examination the limitation will be interpreted as reading “the gas flow modulator is one of”.
Claim 70 recites the limitation “trachea gas flow” in Ln. 3 & 5 which deems the claim indefinite. Claim 1 has recited “trachea flow” which leaves it unclear whether the instant limitation is intended to draw antecedent basis from the limitation of claim 1 or to actually be recited separately from claim 1 (as the current form implies). The limitation 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 14, and 21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of copending Application No. 15/562,848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 generally falls within the overall requirements of reference application claim 65. While reference application claim 65 does not specifically discuss promoting bulk gas flow movement or promoting mixing the recitation in reference application claim 65 of providing a plurality of frequencies of the oscillating flow component would obviously have suggested gas flow movement and/or mixing to one having ordinary skill in the art. A further mapping of dependent claims is as follows:
Instant claim 14 vs. reference application claim 65
Instant claim 21 vs. limitations in reference application claim 28

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avni (U.S. Pub. 2012/0103337).
Regarding claim 1, Avni discloses an apparatus (Fig. 6A; ¶¶0220-0222) capable of use for oxygenation and/or CO2 clearance of a patient, comprising: a flow source or a connection for a flow source for providing a gas flow (claim 79 – “airstream source”), a gas flow modulator (#615; ¶0222), a controller (¶0222) to control the gas flow, wherein the controller is operable to: control the gas flow modulator to provide a varying gas flow (¶0222) with at least two oscillating components (¶¶0136, 0145, 0149; Table 5 – 2 clearance of a patient” represents an intended use and is given limited patentable weight (MPEP 2111.02). The apparatus of Avni when used may provide that functionality. The specification of the instant application defines “heart activity” as “a waveform of [the heart’s] electrical impulses or the pulsatile arterial/venous pressure generated by the beating heart” (¶0006). The claim only generically recites the frequency of the first oscillating component as based on heart activity and/or trachea flow. A frequency range of between “about 0.5 Hz to about 5.0 Hz” as taught by Avni (¶0028) will include frequencies which correspond to known human heart beat frequency and may thus be broadly read as based on known heart activity values. Applicant is encouraged to further define the relationship between the frequency of the first oscillating component and heart activity and/or trachea flow. The use of the device of Avni to treat respiratory disorders my nature indicates the device of Avni as useable to promote gas flow movement.
Regarding claim 2, Avni discloses the controller is operable to control the gas flow modulator to provide the varying gas flow with a third oscillating component (¶0145; Table 5 – “harmonic chord”) with a frequency to: promote bulk gas flow movement, or promote mixing. The use of the device of Avni to treat respiratory disorders my nature indicates the device of Avni as useable to promote gas flow movement.
Regarding claim 4, Avni discloses the frequency to promote mixing is higher than the frequency based on heart activity and/or trachea flow (e.g. Table 5). The low frequency cited for the frequency of the first oscillating component in claim 1 will be lower than a harmonic  which may be read as the frequency of the second oscillating component in claim 1 (e.g. Table 5).
Regarding claim 9, Avni discloses the frequency based on heart activity is about 0.5 Hz (¶0028).
Regarding claim 11, Avni discloses a third oscillating component with a frequency to promote mixing is about 3.5Hz to about 150Hz (Table 5 – harmony frequencies).
Regarding claim 13, Avni discloses the varying gas flow has an overall waveform comprising all the oscillating components and/or a base component with a period of about 0.3 seconds to about 15 seconds (¶0028). The period of a waveform is known to be the inverse of the waveform frequency. The lowest frequency of claim 1, 0.5 Hz, will thus define the period of the waveform of claim 1. That frequency will correspond to a period of 2 seconds, which falls within the range recited by the instant claim.
Regarding claim 14, Avni discloses each oscillating component is a flow rate component (¶¶0136, 0145, 0149; Table 5).
Regarding claim 15, Avni discloses a base flow rate, wherein the base flow rate is 
Regarding claim 17, Avni discloses the gas flow modulator (#615; ¶0222) is a valve after the flow source, the controller being operable to control the valve to provide an oscillating gas flow (¶0222). Spinning disc 615 may be read as a valve as it operates in use to regulate flow through the device to a mouthpiece (¶0222).
Regarding claim 18, Avni discloses the controller is operable to control the gas flow modulator to provide the varying gas flow with the at least two oscillating components with a phase based on the heart activity (¶¶0013-0014 – synchronized to cardiac cycle) and/or trachea flow. 
Regarding claim 19, Avni discloses the gas flow modulator is one of: an underwater pressure release valve, oscillatable diaphragm, in-line linear actuator, flow chopper (#615; ¶0222), aerodynamic or mechanical flutter valve, or proportional valve.  Spinning disc 615 may be read as a rotating flow chopper (¶0222).
Regarding claim 20, Avni discloses the apparatus adapted to provide the gas flow to the patient via a patient interface (¶0222 – mouthpiece or mask), either non-sealing or sealing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 10, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (U.S. Pub. 2012/0103337).
Regarding claim 3, Avni fails to explicitly disclose the frequency to promote bulk gas flow movement is lower than the frequency based on heart activity and/or trachea flow.
Returning to claim 1 it is noted that the first oscillating component and the second oscillating component are not expressly recited as occurring simultaneously within the varying gas flow. Thus, the varying gas flow of claim 1 could be read as initially comprising the first oscillating component which at some time during use is switched to the second oscillating component. (Applicant may wish to consider specifying simultaneous or superimposed application of the first oscillating component and the second oscillating component.) One having ordinary skill in the art would have 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni the frequency to promote bulk gas flow movement is lower than the frequency based on heart activity and/or trachea flow based upon an alternate reading of the second oscillating component wherein a lowering of the main frequency of Avni from an initial frequency readable as the first oscillating component during use would allow a user to experience different main frequency delivery options in view of the frequency ranges of use taught by Avni.
Regarding claim 5, Avni fails to disclose the apparatus: comprises a heart activity sensor or has an input for receiving input from a heart activity sensor, wherein the controller receives input relating to heart activity from the heart activity sensor or the input; and/or comprises memory for storing heart activity information, wherein the controller receives input relating to heart activity from the memory, and/or comprises a flow sensor or has input for receiving input from a flow sensor. Only one portion of the “and/or” statements need be satisfied to read on the claim.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni a heart activity sensor or has an input for receiving input from a heart activity sensor, wherein the controller receives input relating to heart activity from the heart activity sensor or the input in order to provide the benefit of supplying a means to provide the desired synchronized delivery of the device with the patient’s cardiac cycle which is taught by Avni.
Regarding claim 10, Avni fails to explicitly disclose the frequency for bulk gas flow movement or for mixing is about 0.05Hz to about 5Hz.
Returning to claim 1 it is noted that the first oscillating component and the second oscillating component are not expressly recited as occurring simultaneously within the varying gas flow. Thus, the varying gas flow of claim 1 could be read as initially comprising the first oscillating component which at some time during use is switched to the second oscillating component. (Applicant may wish to consider specifying simultaneous or superimposed application of the first oscillating component and the second oscillating component.) One having ordinary skill in the art would have considered it prima facie obvious to have allowed selection during use of varying frequencies within the “about 0.5 Hz to about 5.0 Hz” range discussed in ¶0028 of Avni. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni the frequency for bulk gas flow movement or for mixing is about 0.05Hz to about 5Hz based upon an alternate reading of the second oscillating component wherein a changing of the main frequency of Avni between frequencies within the taught range of “about 0.5 Hz to about 5.0 Hz” during use would allow a user to experience different main frequency delivery options in view of the frequency ranges of use taught by Avni.
Regarding claim 70, Avni fails to disclose the controller is further operable to receive input relating to heart activity and/or trachea flow of the patient, and the frequency of the second oscillating component is based on the heart activity and/or trachea flow of the patient.
However, Avni teaches one use of the device as administering fluid pressure pulses synchronously with the patient’s cardiac cycle (¶¶0013-0014). In order to provide that desired synchronized delivery one having ordinary skill in the art would have considered it prima facie obvious to use input from a heart activity sensor in order to achieve coordinated delivery with the patient’s cardiac cycle.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni the controller is further operable to receive input relating to heart activity of the patient in order to 
Returning to claim 1 it is noted that the first oscillating component and the second oscillating component are not expressly recited as occurring simultaneously within the varying gas flow. Thus, the varying gas flow of claim 1 could be read as initially comprising the first oscillating component which at some time during use is switched to the second oscillating component. (Applicant may wish to consider specifying simultaneous or superimposed application of the first oscillating component and the second oscillating component.) One having ordinary skill in the art would have considered it prima facie obvious to have varied frequency during use within the “about 0.5 Hz to about 5.0 Hz” range discussed in ¶0028 of Avni in order to maintain synchronization with the patient’s cardiac cycle. The change from an initial frequency within that range to a subsequent frequency would obviously satisfy the requirements of the instant claim. It is noted that this reading applies a different conception of the “second oscillating component” than was discussed in claim 1 above.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Avni the frequency of the second oscillating component is based on the heart activity and/or trachea flow of the patient based upon an alternate reading of the second oscillating component wherein a changing of the main frequency of Avni between frequencies within the taught range of “about 0.5 Hz to about 5.0 Hz” while operating to maintain delivery synchronized with the patient’s cardiac cycle would obviously satisfy the requirements of the instant claim.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (U.S. Pub. 2012/0103337) in view of Dunsmore et al. (U.S. Pub. 2009/0126731).
Regarding claim 6, Avni fails to explicitly disclose the frequency to promote bulk gas movement is based on a body cavity resonance, and the controller is operable to receive input relating to the body cavity resonance.
Dunsmore teaches a respiratory therapy system (e.g. Fig. 2) and teaches a frequency to promote bulk gas movement is based on a body cavity resonance (¶¶0043-0044). Dunsmore teaches that a body cavity resonance will be expected between about 2 – 20 Hz and will represent a “sweet spot” for therapy with a particular patient (¶¶0043-0044). This frequency range falls within what is expected of the harmonic frequencies of Avni.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni the frequency to promote bulk gas movement is based on a body cavity resonance, and the controller is operable to receive input relating to the body cavity resonance in order to provide the benefit of finding a “sweet spot” for therapy with a particular patient in view of Dunsmore. It is noted that the resonant frequency range taught by Dunsmore falls within what is expected of the harmonic frequencies of Avni.
Regarding claim 7, Avni teaches the invention as modified above and Dunsmore as incorporated therein further teaches the apparatus: comprises a body cavity sensor or has input for receiving input from a body cavity sensor (¶¶0043-0044), wherein the controller receives input relating to a body cavity from the body cavity sensor or the input (¶¶0043-0044), 
Regarding claim 8, Avni teaches the invention as modified above and Dunsmore as incorporated therein further teaches the body cavity is a lung or a chest cavity (¶¶0043-0044).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avni (U.S. Pub. 2012/0103337) in view of White et al. (WO Pub. 2015/033288).
Regarding claim 21, Avni fails to disclose the apparatus adapted to provide the gas flow to the patient via a non-sealing cannula.
White teaches an apparatus providing oscillating gas flow (e.g. Fig. 63; Pg. 148) comprising delivery via a non-sealing cannula (Pg. 150-151). White teaches a non-sealing cannula as providing the benefit of freely allowing exhaust to atmosphere of excess air flows (Pg. 150-151).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Avni the apparatus adapted to provide the gas flow to the patient via a non-sealing cannula in order to provide the benefit of freely allowing exhaust to atmosphere of excess air flows in view of White.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding claim .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785